DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim limitation “heat generating object”  and “heat transfer member”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant has not disclosed what structure corresponds to heat generating object. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, claim limitation “heat generating object”  and “heat transfer member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant has not disclosed what structure corresponds to heat generating object or the heat transfer member.
Claims 2-5 are further rejected as they depend on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewis et al. (US 2021/0293488A1). Regarding claim 1,  Lewis discloses (figures 1 and 20A) a two-phase immersion cooling micro-grooved boiler (as heat pipe contains a working fluid within and capable of working in two phases liquid and gas) comprising a heat transfer member ( member 115) for thermal contact with a heat generating object to be cooled; and a capillary layer (2005) positioned in tight contact with a surface of the heat transfer member; wherein the capillary has an array of micro-groove (2010) which divides the capillary layer into a plurality of heat dissipating units (2005 is part of the capillary layer); a bottom surface of the micro-grooves is coated with a thermal resistance layer.  Alternatively, the bottom casing layer 115 is made of polymer-coated copper. (paragraph 78), the polymer coated on copper is considered to be the thermal resistance layer. 
Regarding claim 2, Lewis discloses that the micro-grooves are arranged in a spaced, parallel relationship on the heat transfer member (115). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lewis et al. (US 2021/0293488A1).  Regarding claim 4, the embodiment shown in figure 20a of Lewis is silent about the width of the micro-grooves (2010).  However, Lewis discloses in the embodiment shown in figures 9a,9b and paragraph 106 that a center to center pitch of the heat dissipating unit (910) can be 1000 microns, while the width of the heat dissipation unit can be 500 microns.. Therefore,  the width of the mirco-groove has a cross sectional width of about 500 microns for a purpose of forming a desired width of the microgroove for the vapor to flow. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lewis’s teaching in paragraph 106 in the Lewis’s figure 20a for a purpose of forming a desired width of the microgroove for vapor to flow through. 

 Regarding claim 5, the embodiment shown in figure 20a of Lewis is silent about the size of the capillary pore of the heat dissipating units. Lewis discloses (paragraph 144 and figure 28c)  that heat dissipating units (2005) has a plurality of capillary pores which has a cross sectional diameter of 50 microns for a purpose of providing a desired wicking power for the heat dissipating unit (2005). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lewis’s teaching in paragraph 144 in the embodiment 20a for a purpose of providing a desired wicking powder for the heat dissipation unit. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2021/0293488A1) in view of Sliwa Jr. (US 4,322,737).  Lewis discloses substantially all of applicant’s invention as discussed above except for an embodiment of the grooves that are arranged on the heat transfer member in a symmetrical, inclined direction toward a longitudinal center line of the heat transfer member.  Sliwa discloses (figures 7 and 9) that the grooved wick (36) can be arranged in either parallel (figure 7) or in a symmetrical, inclined direction toward a longitudinal center line of the heat transfer member or any groove configuration  for a purpose of adopting the cooling of a high power dissipator or circuit depending on the thermal loading geometry and performance requirement (column 8, lines 19-38). It would have been obvious to one having ordinary skill in the art before the effective filing date of the inventio to use Sliwa’s teaching in Lewis’s device for a purpose of adopting the cooling of a high power dissipator or circuit depending on the thermal loading geometry and performance requirement. 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sliwa Jr. (US 4,322,737).  Regarding claim 1,  Sliwa discloses (figures 1,7 and 9) a two-phase immersion cooling micro-grooved boiler (as heat pipe contains a working fluid within and capable of working in two phases liquid and gas) comprising a heat transfer member ( 38) for thermal contact with a heat generating object (chip) to be cooled; and a capillary layer (40) positioned in tight contact with a surface of the heat transfer member; wherein the capillary has an array of micro-groove ( grooves 36 can be V shaped or rectangular shape, column 6, lines 37-38) which divides the capillary layer into a plurality of heat dissipating units (material of wall between the grooves 36); a bottom surface of the micro-grooves is coated with a thermal resistance layer (42, silicon oxide).  
Regarding claim 2, Sliwa discloses (figure 7) that the micro-grooves (36) are arranged in a spaced, parallel relationship on the heat transfer member.
Regarding claim 3, Sliwa discloses (figure 9) that the microgroove (36) are arranged on the heat transfer member in a symmetrical, inclined direction toward a longitudinal center line of the heat transfer member. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa in view of Miyahara (US 2007/0012431A1).  Sliwa substantially discloses all of applicant’s invention as discussed above except the limitation of the width of the groove. Miyahara discloses (figure 1 and paragraph 10) a heat pipe that has a groove that has a width size of 10 micron to 1000 microns for a purpose of creating sufficient capillary force. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Miyahara’s teaching in Sliwa’s device for a purpose of creating sufficient capillary force. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosenfeld et al. (US 2005/0205243A1) discloses a brazed wick for a heat transfer.
Grote et al. (US 4,819,719) discloses an enhanced evaporator surface.
Eastman (US 4,274,479) discloses a sintered grooved wicks.
Chu (US 4,050,507) discloses a nucleate boiling heat transfer. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/           Examiner, Art Unit 3763